 



EXHIBIT 10.2

 

CARMAX BUSINESS SERVICES, LLC,

as Seller,

 

and

 

CARMAX AUTO FUNDING LLC,

as Purchaser

 

______________________________

 

RECEIVABLES PURCHASE AGREEMENT

Dated as of May 1, 2015

 

______________________________

  

 

 

 

TABLE OF CONTENTS

 

    Page         Article I     DEFINITIONS         SECTION 1.1 Definitions 1
SECTION 1.2 Other Definitional Provisions 4         Article II     CONVEYANCE OF
RECEIVABLES         SECTION 2.1 Sale and Conveyance of Receivables 4 SECTION 2.2
Receivables Purchase Price; Payments on the Receivables 5 SECTION 2.3 Transfer
of Receivables 5 SECTION 2.4 Examination of Receivable Files 6 SECTION 2.5
Expenses 6         Article III     REPRESENTATIONS AND WARRANTIES        
SECTION 3.1 Representations and Warranties of the Purchaser 6 SECTION 3.2
Representations and Warranties of the Seller 7         Article IV     CONDITIONS
        SECTION 4.1 Conditions to Obligation of the Purchaser 13 SECTION 4.2
Conditions to Obligation of the Seller 14         Article V     COVENANTS OF THE
SELLER         SECTION 5.1 Protection of Right, Title and Interest in, to and
Under the Receivables 15 SECTION 5.2 Security Interests 16 SECTION 5.3 Delivery
of Payments 16 SECTION 5.4 No Impairment 17 SECTION 5.5 Costs and Expenses 17
SECTION 5.6 Hold Harmless 17         Article VI     MISCELLANEOUS PROVISIONS    
    SECTION 6.1 Amendment 17 SECTION 6.2 Termination 18 SECTION 6.3 Governing
Law 18

 

i

 

  

    Page       SECTION 6.4 Notices 18 SECTION 6.5 Severability of Provisions 18
SECTION 6.6 Further Assurances 18 SECTION 6.7 No Waiver; Cumulative Remedies 18
SECTION 6.8 Counterparts 19 SECTION 6.9 Third-Party Beneficiaries 19 SECTION
6.10 Headings and Table of Contents 19 SECTION 6.11 Representations, Warranties
and Agreements to Survive 19 SECTION 6.12 No Proceedings 19 SECTION 6.13
Accountant’s Letters 19 SECTION 6.14 Obligations of Purchaser 20

 

SCHEDULES

 

Schedule A Receivables Schedule

 

EXHIBITS

 

Exhibit A Bill of Sale and Assignment Exhibit B Form of Retail Installment Sale
Contract

 

ii

 

 

RECEIVABLES PURCHASE AGREEMENT

 

This Receivables Purchase Agreement, dated as of May 1, 2015, is between CarMax
Business Services, LLC, a Delaware limited liability company (“CarMax”), as
seller (the “Seller”), and CarMax Auto Funding LLC, a Delaware limited liability
company (“CarMax Funding”), as purchaser (the “Purchaser”).

 

WHEREAS, in the regular course of business, CarMax Auto Superstores, Inc., a
Virginia corporation (“CarMax Auto”), and certain affiliates of CarMax Auto
originate motor vehicle retail installment sale contracts secured by new and
used motor vehicles;

 

WHEREAS, the Seller intends to convey all of its right, title and interest in
and to contracts having an aggregate outstanding principal balance of
$1,165,000,011.50 as of the close of business on April 30, 2015 (the
“Receivables”) to the Purchaser and, concurrently with its purchase of the
Receivables, the Purchaser intends to convey all of its right, title and
interest in and to the Receivables to CarMax Auto Owner Trust 2015-2, as issuer
(the “Issuer”), pursuant to a Sale and Servicing Agreement, dated as of May 1,
2015 (the “Sale and Servicing Agreement”), among the Issuer, CarMax Funding, as
depositor and CarMax, as servicer; and

 

WHEREAS, the Seller and the Purchaser wish to set forth the terms pursuant to
which the Receivables are to be sold by the Seller to the Purchaser;

 

NOW, THEREFORE, in consideration of the mutual terms and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Article I

DEFINITIONS

 

SECTION 1.1           Definitions. Whenever used in this Agreement, the
following words and phrases shall have the following meanings:

 

“Agreement” shall mean this Receivables Purchase Agreement and all amendments
hereof and supplements hereto.

 

“Bill of Sale” shall mean the Bill of Sale and Assignment, substantially in the
form attached as Exhibit A.

 

“CarMax” shall mean CarMax Business Services, LLC, a Delaware limited liability
company, and its successors.

 

“CarMax Auto” shall mean CarMax Auto Superstores, Inc., a Virginia corporation,
and its successors.

 

“CarMax Funding” shall mean CarMax Auto Funding LLC, a Delaware limited
liability company, and its successors.

 

 

 

 

“CarMax Funding II” shall mean CarMax Funding II, LLC, a Delaware limited
liability company, and its successors.

 

“CarMax Funding III” shall mean CarMax Funding III, LLC, a Delaware limited
liability company, and its successors.

 

“Class A Notes” shall mean the Class A-1 Notes, the Class A-2a Notes, the Class
A-2b Notes, the Class A-3 Notes and the Class A-4 Notes issued pursuant to the
Indenture.

 

“Class B Notes” shall mean the Class B Notes issued pursuant to the Indenture.

 

“Class C Notes” shall mean the Class C Notes issued pursuant to the Indenture.

 

“Class D Notes” shall mean the Class D Notes issued pursuant to the Indenture.

 

“Closing Date” shall mean May 13, 2015.

 

“Cutoff Date” shall mean April 30, 2015.

 

“Depositor” shall mean CarMax Funding, in its capacity as Depositor under the
Trust Agreement, and its successors in such capacity.

 

“Indenture” shall mean the Indenture, dated as of May 1, 2015, between the
Issuer and the Indenture Trustee, as amended, supplemented or otherwise modified
and in effect from time to time.

 

“Indenture Trustee” shall mean Wells Fargo Bank, National Association, a
national banking association, as indenture trustee under the Indenture, and its
successors in such capacity.

 

“Initial Reserve Account Deposit” shall mean $2,912,500.03.

 

“Issuer” shall mean CarMax Auto Owner Trust 2015-2, a Delaware statutory trust,
and its successors.

 

“Noteholders” shall mean the registered holders of the Notes.

 

“Notes” shall mean the Class A Notes, the Class B Notes, the Class C Notes and
the Class D Notes.

 

“Owner Trustee” shall mean U.S. Bank Trust National Association, a national
banking association, as owner trustee under the Trust Agreement, and its
successors in such capacity.

 

“Prospectus Supplement” shall mean the final prospectus supplement, dated May 6,
2015, of the Purchaser relating to the public offering by the Purchaser of the
Class A Notes, the Class B Notes, the Class C Notes and the Class D Notes.

 



2

 

 

“Purchaser” shall mean CarMax Funding, in its capacity as purchaser of the
Receivables under this Agreement, and its successors in such capacity.



 

“Receivables” shall mean the motor vehicle retail installment sale contracts
sold by the Seller to the Purchaser pursuant to this Agreement and identified on
the Receivables Schedule.

 

“Receivables Purchase Price” shall mean $1,165,000,011.50.

 

“Receivables Schedule” shall mean the schedule of receivables attached as
Schedule A, as amended, supplemented or otherwise modified and in effect from
time to time.

 

“Representative” shall mean Barclays Capital Inc., as representative of the
Underwriters.

 

“Sale and Servicing Agreement” shall have the meaning specified in the recitals.

 

“Seller” shall mean CarMax, in its capacity as seller of the Receivables under
this Agreement, and its successors in such capacity.

 

“State” shall mean any of the 50 states of the United States or the District of
Columbia.

 

“Transaction Documents” shall mean this Agreement, the Trust Agreement, the Sale
and Servicing Agreement, the Indenture, the Administration Agreement and the
other documents and certificates delivered in connection therewith, in each case
as amended, supplemented or otherwise modified and in effect from time to time.

 

“Trust Agreement” shall mean the Trust Agreement, dated as of August 27, 2014,
between CarMax Funding and the Owner Trustee, as amended and restated by the
Amended and Restated Trust Agreement, dated as of May 1, 2015, between CarMax
Funding and the Owner Trustee.

 

“Trustee” shall mean either the Owner Trustee or the Indenture Trustee, as the
context requires.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
jurisdiction.

 

“Underwriters” shall mean the underwriters named in Schedule B to the
Underwriting Agreement.

 

“Underwriting Agreement” shall mean the Underwriting Agreement, dated May 6,
2015, among CarMax Funding, CarMax and the Representative, relating to the
purchase of the Notes by the Underwriters from CarMax Funding.

 



3

 

 

SECTION 1.2           Other Definitional Provisions.

 

(a)          Capitalized terms used herein that are not otherwise defined shall
have the meanings ascribed thereto in the Sale and Servicing Agreement.



 



(b)          The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; Section, subsection,
Schedule and Exhibit references contained in this Agreement are references to
Sections, subsections, Schedules and Exhibits in or to this Agreement unless
otherwise specified; the term “proceeds” shall have the meaning set forth in the
applicable UCC; and the word “including” shall mean including without
limitation.

 

Article II

CONVEYANCE OF RECEIVABLES

 

SECTION 2.1           Sale and Conveyance of Receivables.

 

(a)          On the Closing Date, subject to the terms and conditions of this
Agreement, the Seller hereby agrees to sell, transfer, assign, set over and
otherwise convey to the Purchaser, and the Purchaser hereby agrees to purchase
from the Seller, without recourse (subject to the Seller’s obligations hereunder
and the satisfaction of the conditions set forth in Section 4.1), all of the
right, title and interest of the Seller, whether now owned or hereafter
acquired, in, to and under the following:

 

(i)          the Receivables;

 

(ii)         all amounts received on or in respect of the Receivables after the
Cutoff Date;

 

(iii)        the security interests in the Financed Vehicles granted by the
Obligors pursuant to the Receivables and any other interest of the Seller in
such Financed Vehicles;

 

(iv)        all proceeds from claims on or refunds of premiums with respect to
physical damage, theft, GAP, credit life or credit disability insurance policies
relating to the Financed Vehicles or the Obligors;

 

(v)         the Receivable Files;

 

(vi)        the right to realize upon any property (including the right to
receive future Liquidation Proceeds) that shall have secured a Receivable and
have been repossessed by or on behalf of the Issuer; and

 

(vii)       all present and future claims, demands, causes of action and choses
in action in respect of any or all of the foregoing and all payments on or under
and all proceeds of every kind and nature whatsoever in respect of any or all of
the foregoing, including all proceeds of the conversion thereof, voluntary or
involuntary, into cash or other liquid property; all accounts, general
intangibles, chattel paper, instruments, documents, money, investment property,
deposit accounts, letters of credit, letter-of-credit rights, insurance
proceeds, condemnation awards, rights to payment of any and every kind and other
forms of obligations; and all other property which at any time constitutes all
or part of or is included in the proceeds of any of the foregoing.

4

 

  

(b)          The parties hereto intend that the conveyance of the Receivables
and related property hereunder be a sale and not a loan. In the event that the
conveyance hereunder is not for any reason considered a sale, the Seller hereby
grants to the Purchaser a first priority perfected security interest in all of
the Seller’s right, title and interest in, to and under the Receivables and all
other property conveyed hereunder and listed in this Section 2.1 and all
proceeds of any of the foregoing. The parties intend that this Agreement
constitute a security agreement under applicable law. Such grant is made to
secure the payment of all amounts payable hereunder, including the Receivables
Purchase Price. If such conveyance is for any reason considered to be a loan and
not a sale, the Seller consents to the Purchaser transferring such security
interest in favor of the Indenture Trustee and transferring the obligations
secured thereby to the Indenture Trustee.

 

(c)          The Seller agrees to treat the transfer of the Receivables and the
related property contemplated by this Section 2.1 for all purposes as an
absolute transfer on all relevant books, records and other applicable documents.

 

SECTION 2.2           Receivables Purchase Price; Payments on the Receivables.

 

(a)          On the Closing Date, in exchange for the Receivables and other
assets described in Section 2.1, the Purchaser shall pay to the Seller the
Receivables Purchase Price. An amount equal to $1,159,559,148.78 of the
Receivables Purchase Price shall be paid by the Purchaser to the Seller in cash
or immediately available funds. The remainder of the Receivables Purchase Price
shall be paid by crediting the Seller with a contribution to the capital of the
Purchaser. The Purchaser shall deposit, from funds it receives from the issuance
of the Notes, an amount equal to the Initial Reserve Account Deposit into the
Reserve Account, which amount shall be an asset of the Issuer.

 

(b)          The Purchaser shall be entitled to, and shall convey such right to
the Issuer pursuant to the Sale and Servicing Agreement, all payments of
principal and interest on or in respect of the Receivables received after the
Cutoff Date.

 

SECTION 2.3           Transfer of Receivables. Pursuant to the Sale and
Servicing Agreement, the Purchaser will assign all of its right, title and
interest in, to and under the Receivables and other assets described in
Section 2.1 to the Issuer. The parties hereto acknowledge that the Issuer will
pledge its rights in, to and under the Receivables and other assets described in
Section 2.1 to the Indenture Trustee pursuant to the Indenture. The Purchaser
has the right to assign its interest under this Agreement as may be required to
effect the purposes of the Sale and Servicing Agreement, without the consent of
the Seller, and the Owner Trustee as assignee shall succeed to the rights and
obligations hereunder of the Purchaser.

 



5

 

 

SECTION 2.4           Examination of Receivable Files. The Seller will make the
Receivable Files available to the Purchaser or its agent for examination during
normal business hours at the Seller’s offices or such other location as
otherwise shall be agreed upon by the Purchaser and the Seller.

 

SECTION 2.5           Expenses. The Seller will reimburse the Purchaser for
expenses of the Purchaser in connection with the sale of the Notes, including
expenses which are reimbursable to the Underwriters by the Purchaser pursuant to
the Underwriting Agreement.

 

Article III

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1           Representations and Warranties of the Purchaser. The
Purchaser hereby makes the following representations and warranties to the
Seller as of the date of this Agreement and as of the Closing Date:

 

(a)          Organization and Good Standing. The Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, and has power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted, and had at all relevant times, and
shall have, power, authority and legal right to acquire, own and sell the
Receivables.

 

(b)          Power and Authority; Binding Obligation. The Purchaser has the
power and authority to execute and deliver this Agreement and to carry out its
terms; and the execution, delivery and performance of this Agreement has been
duly authorized by the Purchaser by all necessary action. This Agreement
constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, subject, as to
enforceability, to applicable bankruptcy, insolvency, reorganization,
conservatorship, receivership, liquidation and other similar laws and to general
equitable principles.

 

(c)          No Violation. The consummation of the transactions contemplated by
this Agreement and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time) a default under, the limited liability
company agreement or certificate of formation of the Purchaser, or conflict with
or breach any of the material terms or provisions of, or constitute (with or
without notice or lapse of time) a default under, any indenture, agreement or
other instrument to which the Purchaser is a party or by which it may be bound.

 

(d)          No Proceedings. There are no proceedings or investigations pending,
or, to the knowledge of the Purchaser, threatened, against the Purchaser before
any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality having jurisdiction over the Purchaser or its
properties (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that, in the reasonable
judgment of the Purchaser would materially and adversely affect the performance
by the Purchaser of its obligations under, or the validity or enforceability of,
this Agreement or the Receivables.

 



6

 

 

SECTION 3.2           Representations and Warranties of the Seller.

 

(a)          The Seller hereby makes the following representations and
warranties to the Purchaser as of the date of this Agreement and as of the
Closing Date:

 

(i)          Organization and Good Standing. The Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware, and has power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and shall have, power,
authority and legal right to acquire, own and sell the Receivables.

 

(ii)         Power and Authority; Binding Obligation. The Seller has the power
and authority to execute and deliver this Agreement and to carry out its terms;
and the execution, delivery and performance of this Agreement has been duly
authorized by the Seller by all necessary action. This Agreement constitutes the
legal, valid and binding obligation of the Seller, enforceable against the
Seller in accordance with its terms, subject, as to enforceability, to
applicable bankruptcy, insolvency, reorganization, conservatorship,
receivership, liquidation and other similar laws and to general equitable
principles.

 

(iii)        No Violation. The consummation of the transactions contemplated by
this Agreement and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time) a default under, the certificate of
formation or limited liability company agreement of the Seller, or conflict with
or breach any of the material terms or provisions of, or constitute (with or
without notice or lapse of time) a default under, any indenture, agreement or
other instrument to which the Seller is a party or by which it may be bound.

 

(iv)        No Proceedings. There are no proceedings or investigations pending,
or, to the knowledge of the Seller, threatened, against the Seller before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Seller or its properties (i)
asserting the invalidity of this Agreement, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or (iii)
seeking any determination or ruling that, in the reasonable judgment of the
Seller would materially and adversely affect the performance by the Seller of
its obligations under, or the validity or enforceability of, this Agreement or
the Receivables.

 

(v)         No Tax Liens. The Seller is not aware of any material judgment or
tax lien filings against the Seller.

 

(b)          The Seller hereby makes the following representations and
warranties to the Purchaser as of the date of this Agreement and as of the
Closing Date, which representations and warranties shall remain operative and in
full force and effect, shall survive the transfer and conveyance of the
Receivables and other assets described in Section 2.1 by the Seller to the
Purchaser and by the Purchaser to the Issuer and shall inure to the benefit of
the Purchaser, the Trustees and the Noteholders:

 

7

 

  

(i)          Characteristics of Receivables. Each Receivable (i) has been
originated by CarMax Auto or an Affiliate of CarMax Auto in the United States in
the ordinary course of business in connection with the sale of a new or used
motor vehicle and has been fully and properly executed by the parties thereto,
(ii) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security, (iii) provides for level monthly
payments that fully amortize the Amount Financed by maturity (except that the
period between the date of such Receivable and the date of the first Scheduled
Payment may be less than or greater than one month and the amount of the first
and last Scheduled Payments may be less than or greater than the level payments)
and yield interest at the related APR, (iv) provides for, in the event that such
Receivable is prepaid, a prepayment that fully pays the Principal Balance of
such Receivable with interest at the related APR through the date of payment,
(v) is a retail installment sale contract substantially in the form of Exhibit
B, (vi) is secured by a new or used motor vehicle that had not been repossessed
as of the Cutoff Date, (vii) is a Simple Interest Receivable, (viii) relates to
an Obligor who has made at least one payment under such Receivable as of the
Cutoff Date and (ix) relates to an Obligor whose mailing address is located in
any State.

 

(ii)         Receivable Schedule. The information set forth in the Receivable
Schedule was true and correct in all material respects as of the close of
business on the Cutoff Date, and no selection procedures believed to be adverse
to the Depositor and/or the Noteholders were utilized in selecting the
Receivables from those retail installment sale contracts which met the criteria
contained in this Agreement. The information set forth in the compact disk or
other listing regarding the Receivables made available to the Depositor and its
assigns (which compact disk or other listing is required to be delivered as
specified herein) is true and correct in all material respects.

 

(iii)        Compliance with Law. Each Receivable and the sale of the related
Financed Vehicle complied, at the time such Receivable was originated and
complies, as of the Closing Date, in all material respects with all requirements
of applicable federal, State and local laws, and regulations thereunder,
including usury laws, the Federal Truth-in-Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Consumer Financial Protection Bureau’s Regulations B and Z, the
Servicemembers Civil Relief Act, State adaptations of the National Consumer Act
and the Uniform Consumer Credit Code and any other consumer credit, equal
opportunity and disclosure laws applicable to such Receivable and sale.

 

8

 

 

(iv)        Binding Obligation. Each Receivable represents the genuine, legal,
valid and binding payment obligation in writing of the related Obligor,
enforceable by the holder thereof in all material respects in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

(v)         No Government Obligor. No Receivable is due from the United States
or any State or from any agency, department or instrumentality of the United
States or any State.

 

(vi)        Security Interest in Financed Vehicles. Immediately prior to the
transfer of the Receivables by the Seller to the Depositor, each Receivable was
secured by a valid, binding and enforceable first priority perfected security
interest in favor of the Seller in the related Financed Vehicle, which security
interest has been validly assigned by the Seller to the Depositor. The Servicer
has received, or will receive within 180 days after the Closing Date, the
original certificate of title for each Financed Vehicle (other than any Financed
Vehicle that is subject to a certificate of title statute or motor vehicle
registration law that does not require that the original certificate of title
for such Financed Vehicle be delivered to the Seller).

 

(vii)       Receivables in Force. No Receivable has been satisfied, subordinated
or rescinded, nor has any Financed Vehicle been released in whole or in part
from the Lien granted by the related Receivable.

 

(viii)      No Waiver. No provision of any Receivable has been waived in such a
manner that such Receivable fails to meet all of the representations and
warranties made by the Seller in this Section 3.2(b) with respect thereto.

 

(ix)         No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part or
subject to any right of rescission, setoff, counterclaim or defense, including
the defense of usury, and the Seller has no knowledge of any such right of
rescission, setoff, counterclaim or defense being asserted or threatened with
respect to any Receivable.

 

(x)          No Liens. The Seller has no knowledge of any liens or claims that
have been filed, including liens for work, labor or materials or for unpaid
State or federal taxes, relating to any Financed Vehicle that are prior to, or
equal or coordinate with, the security interest in such Financed Vehicle created
by the related Receivable.

 

(xi)         No Default. Except for payment defaults continuing for a period of
not more than thirty (30) days as of the Cutoff Date, the Seller has no
knowledge that any default, breach, violation or event permitting acceleration
under the terms of any Receivable has occurred or that any continuing condition
that with notice or the lapse of time or both would constitute a default,
breach, violation or event permitting acceleration under the terms of any
Receivable has arisen, and the Seller has not waived any such event or
condition.

9

 

  

(xii)        Title. The Seller intends that the transfer of the Receivables
contemplated by Section 2.1 constitute a sale of the Receivables from the Seller
to the Depositor and that the beneficial interest in, and title to, the
Receivables not be part of the Seller’s estate in the event of the filing of a
bankruptcy petition by or against the Seller under any bankruptcy law. The
Seller has not sold, transferred, assigned or pledged any Receivable to any
Person other than the Depositor. Immediately prior to the transfer of the
Receivables contemplated by Section 2.1, the Seller had good and marketable
title to the Receivables free and clear of any Lien, claim or encumbrance of any
Person and, immediately upon such transfer, the Depositor shall have good and
marketable title to the Receivables free and clear of any Lien, claim or
encumbrance of any Person.

 

(xiii)       Security Interest Matters. This Agreement creates a valid and
continuing “security interest” (as defined in the Relevant UCC) in the
Receivables in favor of the Depositor, which security interest is prior to all
other Liens and is enforceable as such against creditors of and purchasers from
the Seller. With respect to each Receivable, the Seller has taken all steps
necessary to perfect its security interest against the related Obligor in the
related Financed Vehicle. The Receivables constitute “tangible chattel paper”
(as defined in the Relevant UCC). The Seller has caused or will cause prior to
the Closing Date the filing of all appropriate financing statements in the
proper filing offices in the appropriate jurisdictions under applicable law
necessary to perfect the security interest in the Receivables granted to the
Depositor under this Agreement. Other than the security interest granted to the
Depositor under this Agreement, the Seller has not pledged, assigned, sold,
granted a security interest in or otherwise conveyed any of the Receivables. The
Seller has not authorized the filing of and is not aware of any financing
statements against the Seller that include a description of collateral covering
the Receivables other than any financing statement relating to the security
interest granted to the Depositor under this Agreement or that has been
terminated. The motor vehicle retail installment sale contracts that constitute
or evidence the Receivables do not have any marks or notations indicating that
they have been pledged, assigned or otherwise conveyed to any Person other than
the Depositor, the Issuer or the Indenture Trustee. The Seller is not aware of
any judgment or tax lien filings against the Seller.

 

(xiv)      Financing Statements. All financing statements filed or to be filed
against the Seller in favor of the Indenture Trustee (as assignee of the
Depositor and the Issuer) contain a statement substantially to the following
effect: “A purchase of or security interest in any collateral described in this
financing statement will violate the rights of the Indenture Trustee.”

 

10

 

 

(xv)       Valid Assignment. No Receivable has been originated in, or is subject
to the laws of, any jurisdiction under which the sale, transfer, assignment and
conveyance of such Receivable under this Agreement or the Sale and Servicing
Agreement or the pledge of such Receivable under the Indenture is unlawful, void
or voidable or under which such Receivable would be rendered void or voidable as
a result of any such sale, transfer, assignment, conveyance or pledge. The
Seller has not entered into any agreement with any account debtor that
prohibits, restricts or conditions the assignment of the Receivables.

 

(xvi)      One Original. There is only one original executed copy of each
Receivable.

 

(xvii)     Principal Balance. Each Receivable had a remaining Principal Balance
as of the Cutoff Date of not less than $500.

 

(xviii)    No Bankrupt Obligors. As of the Cutoff Date, no Receivable was due
from an Obligor that was the subject of a proceeding under the Bankruptcy Code
of the United States or was bankrupt.

 

(xix)       New and Used Vehicles. As of the Cutoff Date, approximately 0.78% of
the Pool Balance related to Receivables secured by new Financed Vehicles and
approximately 99.22% of the Pool Balance related to Receivables secured by used
Financed Vehicles.

 

(xx)        Origination. Each Receivable was originated after January 10, 2009.

 

(xxi)       Term to Maturity. Each Receivable had an original term to maturity
of not more than 72 months and not less than 12 months and a remaining term to
maturity as of the Cutoff Date of not more than 71 months and not less than 3
months.

 

(xxii)      Weighted Average Remaining Term to Maturity. As of the Cutoff Date,
the weighted average remaining term to maturity of the Receivables was
approximately 61.55 months.

 

(xxiii)     Annual Percentage Rate. Each Receivable has an APR of not more than
25.00%.

 

(xxiv)    Location of Receivable Files. The Receivable Files are maintained at
the location listed in Schedule 2 to the Sale and Servicing Agreement.

 

(xxv)     Simple Interest Method. All payments with respect to the Receivables
have been allocated consistently in accordance with the Simple Interest Method.

 

(xxvi)    No Delinquent Receivables. As of the Cutoff Date, no payment due under
any Receivable was more than thirty (30) days past due.

 

11

 

 

(xxvii)   Insurance. Each Obligor has obtained or agreed to obtain physical
damage insurance (which insurance shall not be force placed insurance) covering
the related Financed Vehicle in accordance with the Seller’s normal
requirements.

 

(xxviii)    Fair Market Value. The Receivables Purchase Price represents the
fair market value of the Receivables.

 

(xxix)      Custodial Agreements. Immediately prior to the transfer of the
Receivables by the Seller to the Depositor, the Seller or an Affiliate of the
Seller had possession of the Receivable Files and there were no, and there will
not be any, custodial agreements in effect materially adversely affecting the
right or ability of the Seller to make, or cause to be made, any delivery
required under this Agreement.

 

(xxx)        Bulk Transfer Laws. The transfer of the Receivables and the
Receivable Files by the Seller to the Depositor pursuant to this Agreement is
not subject to the bulk transfer laws or any similar statutory provisions in
effect in any applicable jurisdiction.

 

(c)          The Seller shall indemnify the Purchaser and hold the Purchaser
harmless against any losses, penalties, fines, forfeitures, legal fees and
related costs, judgments and other costs and expenses resulting from any third
party claim, demand, defense or assertion based on or grounded upon, or
resulting from, a breach of the Seller’s representations and warranties set
forth in Section 3.2(b). The Trustees shall also have the remedies provided in
the Sale and Servicing Agreement.

 

(d)          Any cause of action against the Seller relating to or arising out
of the breach of any of its representations and warranties set forth in Section
3.2(b) shall accrue as to any Receivable upon (i) discovery of such breach by
the Purchaser or either Trustee or notice thereof by the Seller to the
Purchaser, (ii) failure by the Seller to cure such breach and (iii) demand upon
the Seller by the Purchaser for all amounts payable in respect of such
Receivable under this Agreement.

 

(e)          The Purchaser or the Seller, as the case may be, shall inform the
other parties promptly, in writing, upon discovery of any breach of the Seller’s
representations and warranties set forth in Section 3.2(b) which materially and
adversely affects the interests of the Noteholders in any Receivable.

 

(f)          If a breach of any representation or warranty set forth in Section
3.2(b) which materially and adversely affects the interests of the Purchaser,
the Issuer or the Noteholders in any Receivable shall not have been cured by the
close of business on the last day of the Collection Period which includes the
thirtieth day after the date on which the Seller becomes aware of, or receives
written notice from the Servicer, the Purchaser or the Owner Trustee of, such
breach or failure, the Seller shall repurchase such Receivable from the
Purchaser on the Distribution Date following such Collection Period. In
consideration for the repurchase of any such Receivable, the Seller shall remit
the Purchase Amount of such Receivable to the Purchaser. Upon any such
repurchase, the Purchaser shall, without further action, be deemed to transfer,
assign, set-over and otherwise convey to the Seller, without recourse,
representation or warranty, all the right, title and interest of the Purchaser
in, to and under such repurchased Receivable and all other related assets
described in Section 2.1. The Purchaser shall execute such documents and
instruments of transfer or assignment and take such other actions as shall
reasonably be requested by the Seller to effect the conveyance of such
Receivable pursuant to this Section 3.2(f). The sole remedy of the Purchaser
with respect to a breach of the Seller’s representations and warranties set
forth in Section 3.2(b) shall be to require the Seller to repurchase the related
Receivables pursuant to this Section 3.2(f).

 

12

 

  

Article IV

CONDITIONS

 

SECTION 4.1           Conditions to Obligation of the Purchaser. The obligation
of the Purchaser to purchase the Receivables from the Seller on the Closing Date
is subject to the satisfaction of the following conditions:

 

(a)          Representations and Warranties True. The representations and
warranties of the Seller contained herein and in the other Transaction Documents
shall be true and correct on the Closing Date with the same effect as if made on
the Closing Date, and each of the Seller and the Servicer shall have performed
all obligations to be performed by it hereunder and under the other Transaction
Documents on or before the Closing Date.

 

(b)          Computer Files Marked. The Seller shall, at its own expense, on or
before the Closing Date, indicate in its computer files that the Receivables
have been sold to the Purchaser pursuant to this Agreement and deliver to the
Purchaser the Receivables Schedule, certified by an officer of the Seller to be
true, correct and complete.

 

(c)          Release of Lenders. The Seller shall obtain executed release
agreements and UCC partial releases with respect to the Receivables from (i)
Bank of America, N.A. (and certain other parties) and CarMax Funding II and (ii)
Wells Fargo Securities, LLC (and certain other parties) and CarMax Funding III,
in each case in form and substance satisfactory to the Purchaser.

 

(d)          Documents to be Delivered. The Purchaser shall have received the
following, all of which shall be dated as of the Closing Date or such other date
as specified:

 

(i)          the Receivables Schedule;

 

(ii)         an Officer’s Certificate of the Seller, in form and substance
previously approved by the Purchaser and its counsel, as to, among other things,
the representations and warranties of the Seller and satisfaction of conditions
precedent;

 

(iii)        an opinion or opinions of counsel for the Seller, in form and
substance previously approved by the Purchaser and its counsel, addressed to the
Purchaser;

 

(iv)        [RESERVED];

 

13

 

 

(v)         copies of resolutions of the manager of the Seller approving the
execution, delivery and performance of the Transaction Documents to which the
Seller is a party, and the performance of the transactions contemplated
hereunder and thereunder, certified by the Secretary or an Assistant Secretary
of the Seller;

 

(vi)        copies of the certificate of formation of the Seller, together with
all amendments, revisions and supplements thereto, certified by the Delaware
Secretary of State as of a recent date, and a certificate of good standing from
the Delaware Secretary of State, dated as of a recent date, to the effect that
the Seller has been duly formed, is in good standing and has a legal existence;

 

(vii)       UCC search reports from the appropriate offices in Delaware as to
the Seller;

 

(viii)      reliance letters to each opinion of counsel to the Seller or the
Servicer delivered to Fitch or Moody’s in connection with the purchase of the
Receivables hereunder or the issuance or sale of the Notes;

 

(ix)         a financing statement to be filed with the Delaware Secretary of
State, naming the Seller, as seller/debtor, the Purchaser, as purchaser/assignor
secured party, and the Indenture Trustee, as secured party/total assignee,
naming the Receivables and the related property described in Section 2.1 as
collateral and meeting the requirements of the laws of each such jurisdiction
and in such manner as is necessary to perfect the sale, transfer, assignment and
conveyance of the Receivables to the Purchaser;

 

(x)          the Bill of Sale; and

 

(xi)         such other documents, certificates and opinions as may be
reasonably requested by the Purchaser or its counsel.

 

(e)          Execution of Transaction Documents. The Transaction Documents shall
have been executed and delivered by the parties thereto.

 

(f)          Other Transactions. The transactions contemplated by the
Transaction Documents and the Underwriting Agreement shall be consummated on the
Closing Date.

 

SECTION 4.2           Conditions to Obligation of the Seller. The obligation of
the Seller to sell the Receivables to the Purchaser on the Closing Date is
subject to the satisfaction of the following conditions:

 

(a)          Representations and Warranties True. The representations and
warranties of the Purchaser contained herein and in the other Transaction
Documents shall be true and correct on the Closing Date with the same effect as
if then made, and the Purchaser shall have performed all obligations to be
performed by it hereunder and under the other Transaction Documents on or before
the Closing Date.

 



14

 

 

(b)          Payment of Receivables Purchase Price. In consideration of the sale
of the Receivables from the Seller to the Purchaser as provided in Section 2.1,
on the Closing Date the Purchaser shall have paid to the Seller the Receivables
Purchase Price.



 

(c)          Opinions of Purchaser. An opinion or opinions of counsel for the
Purchaser addressed to the Seller and the Underwriters shall have been
delivered.

 

Article V

COVENANTS OF THE SELLER

 

SECTION 5.1           Protection of Right, Title and Interest in, to and Under
the Receivables.

 

(a)          The Seller, at its expense, shall cause all financing statements
and continuation statements and any other necessary documents covering the
Purchaser’s right, title and interest in, to and under the Receivables and other
property conveyed by the Seller to the Purchaser hereunder to be promptly
authorized, recorded, registered and filed, and at all times to be kept
recorded, registered and filed, all in such manner and in such places as may be
required by law fully to preserve and protect the right, title and interest of
the Purchaser hereunder to the Receivables and such other property. The Seller
shall deliver to the Purchaser file-stamped copies of, or filing receipts for,
any document recorded, registered or filed as provided above, as soon as
available following such recording, registration or filing. The Purchaser shall
cooperate fully with the Seller in connection with the obligations set forth
above and will execute any and all documents reasonably required to fulfill the
intent of this subsection.

 

(b)          Within five (5) days after the Seller makes any change in its name,
identity or organizational structure which would make any financing statement or
continuation statement filed in accordance with Section 4.1(d) seriously
misleading within the meaning of the UCC as in effect in the applicable State,
the Seller shall give the Purchaser notice of any such change and, within thirty
(30) days after such change, shall authorize and file such financing statements
or amendments as may be necessary to continue the perfection of the Purchaser’s
security interest in the Receivables and the proceeds thereof.

 

(c)          The Seller shall give the Purchaser written notice within five (5)
days of any relocation of the State of organization of the Seller or any office
in which the Seller keeps records concerning the Receivables and whether, as a
result of such relocation, the applicable provisions of the UCC would require
the filing of any amendment of any previously filed financing or continuation
statement or of any new financing statement and, within thirty (30) days after
such relocation, shall authorize and file such financing statements or
amendments as may be necessary to continue the perfection of the interest of the
Purchaser in the Receivables and the proceeds thereof. The Seller shall at all
times maintain its State of organization, its principal place of business and
its chief executive office and the location of the office where the Receivables
Files and any accounts and records relating to the Receivables are kept within
the United States.

 

(d)          The Seller shall maintain accounts and records as to each
Receivable accurately and in sufficient detail to permit (i) the reader thereof
to know at any time the status of such Receivable, including payments and
recoveries made and payments owing (and the nature of each) and (ii)
reconciliation between payments or recoveries on (or with respect to) each
Receivable.

15

 

  

(e)          The Seller shall maintain its computer systems so that, from and
after the time of the transfer of the Receivables to the Purchaser pursuant to
this Agreement, the Seller’s master computer records (including any back-up
archives) that refer to a Receivable shall indicate clearly and unambiguously
that such Receivable is owned by the Purchaser (or, upon transfer of the
Receivables to the Issuer, by the Issuer). Indication of the Purchaser’s
ownership of a Receivable shall be deleted from or modified on the Seller’s
computer systems when, and only when, such Receivable shall have been paid in
full or repurchased by the Seller.

 

(f)          If at any time the Seller shall propose to sell, grant a security
interest in or otherwise transfer any interest in any motor vehicle retail
installment sale contract to any prospective purchaser, lender or other
transferee, the Seller shall give to such prospective purchaser, lender or other
transferee computer tapes, compact disks, records or print-outs (including any
restored from back-up archives) that, if they shall refer in any manner
whatsoever to any Receivable, shall indicate clearly and unambiguously that such
Receivable has been sold and is owned by the Purchaser (or, upon transfer of the
Receivables to the Issuer, the Issuer), unless such Receivable has been paid in
full or repurchased by the Seller.

 

(g)          The Seller shall permit the Purchaser and its agents at any time
during normal business hours to inspect, audit and make copies of and abstracts
from the Seller’s records regarding any Receivable.

 

(h)          If the Seller has repurchased one or more Receivables from the
Purchaser or the Issuer pursuant to Section 3.2(f), the Seller shall, upon
request, furnish to the Purchaser, within ten (10) days, a list of all
Receivables (by receivable number and name of Obligor) then owned by the
Purchaser, together with a reconciliation of such list to the Receivables
Schedule.

 

SECTION 5.2           Security Interests. Except for the conveyances hereunder,
the Seller covenants that it will not sell, pledge, assign or transfer to any
other Person, or grant, create, incur, assume or suffer to exist any Lien on any
Receivable, whether now existing or hereafter created, or any interest therein;
the Seller will immediately notify the Purchaser of the existence of any Lien on
any Receivable (other than a Lien created pursuant to the Transaction Documents)
and, in the event that the interests of the Noteholders in such Receivable are
materially and adversely affected, such Receivable shall be repurchased from the
Purchaser by the Seller in the manner and with the effect specified in
Section 3.2(f), and the Seller shall defend the right, title and interest of the
Purchaser in, to and under the Receivables, whether now existing or hereafter
created, against all claims of third parties claiming through or under the
Seller.

 

SECTION 5.3           Delivery of Payments. The Seller covenants and agrees to
deliver in kind upon receipt to the Servicer under the Sale and Servicing
Agreement all payments received by the Seller in respect of the Receivables as
soon as practicable after receipt thereof by the Seller.

 



16

 

 

SECTION 5.4           No Impairment. The Seller covenants that it shall take no
action, nor omit to take any action, which would impair the rights of the
Purchaser in any Receivable, nor shall it, except as otherwise provided in this
Agreement or the Sale and Servicing Agreement, reschedule, revise or defer
payments due on any Receivable.

 

SECTION 5.5           Costs and Expenses. The Seller shall pay all reasonable
costs and expenses incurred in connection with the perfection of the Purchaser’s
right, title and interest in, to and under the Receivables.

 

SECTION 5.6           Hold Harmless. The Seller shall protect, defend, indemnify
and hold the Purchaser and the Issuer and their respective assigns and their
attorneys, accountants, employees, officers and directors harmless from and
against all losses, costs, liabilities, claims, damages and expenses of every
kind and character, as incurred, resulting from or relating to or arising out of
(i) the inaccuracy, nonfulfillment or breach of any representation, warranty,
covenant or agreement made by the Seller in this Agreement, (ii) any legal
action, including any counterclaim, that has either been settled by the
litigants (which settlement, if the Seller is not a party thereto shall be with
the consent of the Seller) or has proceeded to judgment by a court of competent
jurisdiction, in either case to the extent it is based upon alleged facts that,
if true, would constitute a breach of any representation, warranty, covenant or
agreement made by the Seller in this Agreement, (iii) any actions or omissions
of the Seller or any employee or agent of the Seller occurring prior to the
Closing Date with respect to any Receivable or Financed Vehicle or (iv) any
failure of a Receivable to be originated in compliance with all requirements of
law. These indemnity obligations shall be in addition to any obligation that the
Seller may otherwise have.

 

Article VI

MISCELLANEOUS PROVISIONS

 

SECTION 6.1           Amendment.

 

(a)          This Agreement may be amended from time to time by a written
amendment duly executed and delivered by the Purchaser and the Seller, without
the consent of any Noteholder, to cure any ambiguity, to correct or supplement
any provision herein which may be inconsistent with any other provision herein
or to add any other provision with respect to matters or questions arising under
this Agreement which shall not be inconsistent with the provisions of this
Agreement or the Sale and Servicing Agreement; provided, however, that any such
amendment shall not, as evidenced by an Opinion of Counsel to the Seller
delivered to the Indenture Trustee, adversely affect in any material respect the
interests of the Noteholders.

 

(b)          This Agreement may also be amended from time to time for any other
purpose by a written amendment duly executed and delivered by the Seller and by
the Purchaser; provided, however, that any such amendment that materially
adversely affects the interests of the Noteholders under the Indenture, the Sale
and Servicing Agreement or the Trust Agreement must be consented to by the
Holders of Notes evidencing not less than 51% of the Note Balance of the
Controlling Class.

 

17

 

 

(c)          Promptly after the execution of any amendment to this Agreement,
the Seller shall furnish written notification of the substance of such amendment
to the Owner Trustee, the Indenture Trustee and the Rating Agencies.

 

SECTION 6.2           Termination. The respective obligations and
responsibilities of the Seller and the Purchaser created hereby shall terminate,
except for the indemnity obligations of the Seller as provided herein, upon the
termination of the Issuer as provided in the Trust Agreement.

 

SECTION 6.3           Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 6.4           Notices. All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered at or sent by telecopier, overnight courier or mailed by registered
mail, return receipt requested, in the case of (i) the Purchaser, to CarMax Auto
Funding LLC, 12800 Tuckahoe Creek Parkway, Suite 400, Richmond, Virginia 23238,
Attention: Treasurer, and (ii) the Seller, to CarMax Business Services, LLC,
12800 Tuckahoe Creek Parkway, Richmond, Virginia 23238, Attention: Treasury
Department; or, as to either of such Persons, at such other address as shall be
designated by such Person in a written notice to the other Person.

 

SECTION 6.5           Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions and terms of this Agreement and shall in no way affect the validity
or enforceability of the other covenants, agreements, provisions and terms of
this Agreement or any amendment or supplement hereto.

 

SECTION 6.6           Further Assurances. The Seller and the Purchaser agree to
do and perform, from time to time, any and all acts and to execute any and all
further instruments required or reasonably requested by the other party hereto
or by the Issuer or the Indenture Trustee more fully to effect the purposes of
this Agreement, including the execution of any financing statements, amendments,
continuation statements or releases relating to the Receivables for filing under
the provisions of the UCC or other law of any applicable jurisdiction.

 

SECTION 6.7           No Waiver; Cumulative Remedies. No failure to exercise and
no delay in exercising, on the part of the Purchaser, the Issuer or the Seller,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privileges provided by law.

 

18

 

  

SECTION 6.8           Counterparts. This Agreement may be executed in two or
more counterparts (and by different parties on separate counterparts), each of
which shall be an original, but all of which together shall constitute one and
the same instrument.

 

SECTION 6.9           Third-Party Beneficiaries. This Agreement will inure to
the benefit of and be binding upon the parties hereto, the Issuer and the
Indenture Trustee for the benefit of the Noteholders, who shall be considered to
be third-party beneficiaries hereof. Except as otherwise provided in this
Agreement, no other Person will have any right or obligation hereunder.

 

SECTION 6.10         Headings and Table of Contents. The Table of Contents and
headings herein are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.

 

SECTION 6.11         Representations, Warranties and Agreements to Survive. The
respective agreements, representations, warranties and other statements by the
Seller and by the Purchaser set forth in or made pursuant to this Agreement
shall remain in full force and effect and will survive the closing hereunder of
the transfers and assignments by the Seller to the Purchaser and by the
Purchaser to the Issuer and shall inure to the benefit of the Purchaser, the
Trustees and the Noteholders.

 

SECTION 6.12         No Proceedings. The Seller covenants and agrees that so
long as this Agreement is in effect, and for one year plus one day following its
termination, it will not file any involuntary petition or otherwise institute,
or cooperate with or encourage others to institute, any bankruptcy,
reorganization arrangement, insolvency or liquidation proceeding or other
proceedings under any federal or State bankruptcy law or similar law against the
Issuer or the Owner Trustee.

 

SECTION 6.13         Accountant’s Letters.

 

(a)          The Seller shall cause a firm of independent certified public
accountants (who may also render other services to the Seller) to perform
certain procedures regarding the characteristics of the Receivables described in
the Receivables Schedule and to compare those characteristics to the information
with respect to the Receivables contained in the Prospectus Supplement. The
Seller shall cooperate with the Purchaser and such accountants in making
available all information and taking all steps reasonably necessary to permit
such accountants to complete such procedures and to deliver the letters required
of them under the Underwriting Agreement.

 

(b)          The Seller shall cause a firm of independent certified public
accountants (who may also render other services to the Seller) to deliver to the
Purchaser letters, each dated May 6, 2015, each in the form previously agreed to
by the Seller and the Purchaser, with respect to the financial and statistical
information contained in the Prospectus Supplement under the caption
“CarMax—Delinquency, Credit Loss and Recovery Information” and with respect to
such other information as may be agreed in the forms of such letters.

 

19

 

  

SECTION 6.14         Obligations of Purchaser. The obligations of the Purchaser
under this Agreement shall not be affected by reason of any invalidity,
illegality or irregularity of any Receivable.

 

[SIGNATURE PAGE FOLLOWS]

 

20

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

  CARMAX BUSINESS SERVICES, LLC,   as Seller       By: /s/ Thomas W. Reedy  
Name: Thomas W. Reedy   Title: Executive Vice President and    Chief Financial
Officer       CARMAX AUTO FUNDING LLC,   as Purchaser       By: /s/ Andrew J.
McMonigle   Name: Andrew J. McMonigle   Title: Vice President and Treasurer

 

Receivables Purchase Agreement (CAOT 2015-2)

 

 

 

 

SCHEDULE A

 

RECEIVABLES SCHEDULE

 

On file with the Servicer at:

 

CarMax Business Services, LLC

12800 Tuckahoe Creek Parkway

Richmond, Virginia 23238

 

Sch. A

 

 

EXHIBIT A

 

BILL OF SALE AND ASSIGNMENT

 

For value received, in accordance with the receivables purchase agreement, dated
as of May 1, 2015 (the “Receivables Purchase Agreement”), between the
undersigned and CarMax Auto Funding LLC (the “Purchaser”), the undersigned does
hereby sell, assign, transfer, set over and otherwise convey unto the Purchaser,
without recourse, all right, title and interest of the undersigned, whether now
owned or hereafter acquired, in, to and under (i) the Receivables listed on
Schedule A hereto (the “Receivables”); (ii) all amounts received on or in
respect of the Receivables after the Cutoff Date; (iii) the security interests
in the Financed Vehicles granted by the Obligors pursuant to the Receivables and
any other interest of the undersigned in such Financed Vehicles; (iv) all
proceeds from claims on or refunds of premiums of with respect to physical
damage, theft, GAP, credit life or credit disability insurance policies relating
to the Financed Vehicles or the Obligors; (v) the Receivable Files; (vi) the
right to realize upon any property (including the right to receive future
Liquidation Proceeds) that shall have secured a Receivable and have been
repossessed by or on behalf of the Issuer; and (vii) all present and future
claims, demands, causes of action and choses in action in respect of any or all
of the foregoing and all payments on or under and all proceeds of every kind and
nature whatsoever in respect of any or all of the foregoing, including all
proceeds of the conversion thereof, voluntary or involuntary, into cash or other
liquid property, all accounts, general intangibles, chattel paper, instruments,
documents, money, investment property, deposit accounts, letters of credit,
letter-of-credit rights, insurance proceeds, condemnation awards, rights to
payment of any and every kind and other forms of obligations, and all other
property which at any time constitutes all or part of or is included in the
proceeds of any of the foregoing.

 

This Bill of Sale and Assignment is made pursuant to and upon the
representations, warranties and agreements on the part of the undersigned
contained in the Receivables Purchase Agreement and is to be governed by the
Receivables Purchase Agreement.

 

Capitalized terms used and not otherwise defined herein shall have the meaning
assigned to them in the Receivables Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Bill of Sale and Assignment
to be duly executed as of May 13, 2015.

 

  CARMAX BUSINESS SERVICES, LLC         By:             Name:     Title:

 

Ex. A

 

 

EXHIBIT B

 

FORM OF RETAIL INSTALLMENT SALE CONTRACT

 

On file with the Servicer at:

 

CarMax Business Services, LLC

12800 Tuckahoe Creek Parkway

Richmond, Virginia 23238

 



Ex. B

